COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-113-CV
 
SYED
R. AHMED                                                                 APPELLANT
 
                                                   V.
 
SHAHIDA
EJAZ, INTERVENOR,                                               APPELLEES
INDIVIDUALLY, AND
DERIVATIVELY 
FOR STQ INVESTMENT GROUP,
INC., 
AND BY STQ INVESTMENT
GROUP, INC., 
AND
STQ INVESTMENT GROUP, INC.                                                     
                                               ----------
            FROM
THE 342ND DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
For Dismissal Of Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.




DELIVERED:  May 3, 2007




[1]See Tex. R. App. P. 47.4.